LAW and MEDIATION OFFICES HENRY C. CASDEN 77-, SUITE E PALM DESERT, CALIFORNIA 92211 TELEPHONE:760.989.4030 FACSIMILE:760.406.5799 Founding Member Mediation Panel Riverside County Superior Court Graduate Straus Institute for Alternative Dispute Resolution By Edgar Filing January 19, 2011 Mr. Donald Field U.S. Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re: Empire Global Gaming (“EGGI”) Registration Statement on Form S-1Amendment 4 Filed: January 19, 2011 File No. 333-169531 Dear Mr. Field: This letter is written in response to your comment letter to EGGI dated January 7, 2011.We have endeavored to respond to your comments and to make changes that you have requested in the above referenced comment letter and in that regard we will be sending you the amended S-1 filing together with another “mark-up draft” indicating all of the changes made therein by edgar filing.Please note that our numbering of the paragraphs below are consistent with the numbers of the comments in your letter of January 7, 2011.Please also note also that page numbers may have changed because of the inclusion of additional text required to conform the S-1 to include your comments and requested changes. Prospectus Summary Our Business 1.Change made as requested. 2.Change made as requested. 3.Change made as requested. Use of Proceeds 4.See changes made. Description of Business Company Overview, Business Development, History and Organization 5.See changes made. 6.See changes made. Plan of Operations- In General 7.See changes made. 8.See changes made. Patents 9.See changes made. Cash Flows and Capital Resources 10.See changes made. Audited Financial Statements Report of Independent Registered Public Accounting Firm 11.See changes. Age of Financial Statements 12.Our accountants advise us that we still within the 135 day period. Accountants’ Consent 13.See changes. Signature 14.See changes. We look forward to completion of the above comment process and to obtain an effective date of the registration statement as soon as possible.Thank you. Very truly yours, Henry C. Casden HENRY C. CASDEN cc:Client
